ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

                            This original petition for extraordinary writ relief challenges a
                district court order finding that certain documents withheld by real
                parties in interest in the underlying action were protected from discovery
                by the work-product doctrine set forth in NRCP 26(b)(3).
                                               BACKGROUND
                            This petition arises out of complex litigation related to a
                multi-billion dollar construction project in Las Vegas. As part of the
                discovery process, petitioners asked for disclosure of all communications
                and documents related to the subject of the litigation held by two public
                relations firms that had been hired to assist real parties in interest and
                their attorneys in connection with the dispute between the parties. Real
                parties in interest objected to this request and subsequently moved the
                district court to quash the subpoenas issued by petitioners for this
                purpose, asserting generally that all such information was protected by
                the attorney-client privilege and the work-product doctrine. The district
                court denied real parties in interest's motions to quash the subpoenas, but
                indicated that it would consider any specific objections submitted by real
                parties in interest along with a proper privilege log.
                            Rather than submit a privilege log to the district court, real
                parties in interest filed a petition for a writ of prohibition in this court
                challenging the district court's ruling. Upon consideration of the petition,
                this court directed real parties in interest to submit a privilege log to the
                district court, along with any challenged materials for the district court's
                in camera review. Real parties in interest then submitted numerous
                documents to the district court in camera along with the privilege log.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                After reviewing each of the documents, the district court concluded that
                none of them were protected by the attorney-client privilege, but that a
                substantial portion were covered by the work-product doctrine. The
                district court then ordered production of all documents that it had
                concluded were not protected by the work-product doctrine.
                            Following the entry of the district court's order, real parties in
                interest initially filed a supplement to their writ petition arguing that the
                district court should have found that all of the documents were protected
                by both the attorney-client privilege and the work-product doctrine. In
                response, petitioners argued that, to the extent that the district court's
                order concluded that any of the documents were protected, it was
                erroneous. Thus, petitioners included in their answer a request that this
                court issue a writ requiring the district court to modify its order to
                conclude that none of the disputed documents were protected from
                discovery. Thereafter, real parties in interest sought to voluntarily
                dismiss their writ petition, but petitioners opposed dismissal in light of the
                request for affirmative relief included in their answer. This court granted
                the motion in part, dismissing the petition as to real parties in interest's
                request for relief, but allowing it to go forward as petitioners' writ petition
                challenging the conclusion that certain documents were protected by the
                work-product doctrine.
                                                DISCUSSION
                            In challenging the district court's ruling, petitioners argue
                that this court's intervention by way of writ relief is appropriate because




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                this case presents an important issue of law that needs clarification with
                regard to the application of the work-product doctrine. In conjunction
                with this argument, petitioners contend that the district court's order
                endangers their fundamental right to a fair trial. Real parties in interest
                disagree, asserting that writ relief is not warranted to address the district
                court's conclusion that certain documents were entitled to work-product
                protection.
                              This court has previously explained that writ relief is
                generally not available to review discovery orders.       Valley Health Sys.,
                LLC v. Eighth Judicial Dist. Court, 127 Nev. „ 252 P.3d 676, 678
                (2011). Nevertheless, this court has recognized that "there are occasions
                where, in the absence of writ relief, the resulting prejudice would not only
                be irreparable, but of a magnitude that could require the imposition of
                such drastic remedies as dismissal with prejudice or other similar
                sanctions." Id. at , 252 P.3d at 678-79 (quoting Wardleigh v. Second
                Judicial Dist. Court, 111 Nev. 345, 351, 891 P.2d 1180, 1184 (1995)). In
                light of these principles, this court has primarily exercised its discretion to
                grant writ relief addressing improper discovery orders in only two
                situations—when the discovery order compels disclosure of privileged
                information or when the district court has issued a blanket discovery order
                with no regard to relevance. Valley Health Sys., 127 Nev. at , 252 P.3d
                at 679.
                              An examination of the issues presented in this matter reveals
                that neither of the conditions in which extraordinary relief may be




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A


                                                                                 ..]'             •
                                 appropriate to address a district court discovery order are present here.
                                 While real parties in interest initially challenged the district court's
                                 discovery rulings on the basis that the court's order required the
                                 disclosure of privileged information, they have withdrawn their challenge
                                 to that ruling. Thus, all that remains for this court's review is petitioners'
                                 request for relief regarding the district court's determination that certain
                                 requested documents are protected by the work-product doctrine and are
                                 therefore not discoverable. While writ relief may be warranted to address
                                 the compelled disclosure of privileged information, which cannot be
                                 undone once the material at issue has been disclosed, see id. at , 252
                                 P.3d at 679, when the challenged ruling protects, rather than compels,
                                 disclosure of disputed documents, the situation presented is not of an
                                 equivalent urgency such that an appeal will not provide an effective
                                 remedy to determine whether information that the district court ordered
                                 protected should have been subject to discovery. Indeed, exercising our
                                 discretion to consider writ petitions in such situations would be akin to
                                 permitting piecemeal litigation through interlocutory appeals, which this
                                 court has similarly declined to do.    Cf. Bally's Grand Hotel & Casino v.
                                 Reeves, 112 Nev. 1487, 1488, 929 P.2d 936, 937 (1996) (indicating that
                                 avoiding piecemeal appellate review promotes judicial economy).
                                             Because neither party argues that the discovery order compels
                                 disclosure of privileged information or is a blanket discovery order, and
                                 because petitioners have not otherwise demonstrated that any potential
                                 harm created by the order would be irreparable or of such a magnitude as
                                 to require extraordinary writ relief, we conclude that our intervention in




SUPREME COURT
        OF
     NEVADA
                                                                       5
(0) 1947A

                .--11119N1111:1EEMS
                                                                                       MEM
                  this discovery matter is not warranted.    Valley Health Sys., 127 Nev. at
                        , 252 P.3d at 678-79. 1
                                   Accordingly, we
                                   ORDER the pptitto&DEVIED. 2




                                              Gibbons




                         'While the discussion set forth in this order arguably would have
                  been appropriate for a published opinion, in light of the 2014 trial date of
                  the underlying matter, we are concerned that resolving this matter by
                  opinion could delay its resolution and potentially interfere with the trial
                  date. For this reason, we conclude that resolution by order is appropriate
                  in this instance.

                           2 The
                              Honorable Kristina Pickering, Chief Justice, and the Honorable
                  Ron D. Parraguirre, Justice, voluntarily recused themselves from
                  participation in the decision of this matter.

                         In light of this order, we vacate the partial stay entered by this
                  court's October 15, 2012, order.




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A


  EUEMSIEWEIEEMENWEEN
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     McDonald Carano Wilson LLP/Las Vegas
                     McDonald Carano Wilson LLP/Reno
                     Martin & Allison, Ltd.
                     Jones Day/San Francisco
                     Robertson & Associates, LLP
                      Greenberg Traurig, LLP/Las Vegas
                     Kemp, Jones & Coulthard, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   7
(0) 1947A